Title: Thomas Jefferson to Peter Minor, 31 October 1810
From: Jefferson, Thomas
To: Minor, Peter


            
              Dear Sir
              Monticello Oct. 31. 10.
            
             I proceeded according to agreement to make notes of what I understood to be the intention of all parties on the day of our conference, but soon found it would be quite as easy to put them at once into their ultimate form, which I accordingly did & now inclose you, subject to the correction of the recollections of the other gentlemen. according to the best of mine there is but one article in it which was not mentioned. this I will explain. I have often mentioned that if the upper landholders wished to bring their produce to the Shadwell mills I would build a small batteau in the canal to recieve & carry their grain from the mouth to of the canal to the mill. I intended to do this for my Lego plantation adjacent to the mill pond on the East side, settled this present year. I had no wheat sowed there last fall, but shall have a crop the ensuing one which I shall make a batteau for, to carry it to the mill. possessing a navigation therefore made by myself, sufficiently practicable, I have inserted a saving of my free use of the navigation adjacent to the for my lands adjacent & their produce coming to the mill. the plantation is but a small one & therefore not much of an object. accept the assurances of my esteem & respect.
            
              Th:
              Jefferson
           